I dissent. There was no competent proof adduced at the trial that the sealed bottle received in evidence contained whisky or intoxicating liquor of any kind. The burden imposed upon the prosecution was *Page 486 
that of proving to the jury's satisfaction, beyond all reasonable doubt, the charge of selling intoxicating liquor.
I dissent from the reasoning and application of the Oklahoma
case cited by the majority (Fowler v. State, 157 P.2d (Okla. Crim.) 222).
That the liquor board inspector testified that he had asked
the defendant for "whisky," raises no presumption that hereceived whisky. That the container which he received bore a brightly colored whisky label and Federal and state of Washington revenue stamps, likewise raises no presumption that the liquid in the bottle was whisky. Neither the jury nor the witnesses, nor the court, nor anyone, examined the contents of the bottle in any manner, as the exhibit came to this court with the original seals over the cork and neck unbroken. Where, then, does the record reveal any proof that the article sold was whisky?
No one testified that he had tasted, smelled, or tested the bottle's contents. The exhibit itself, therefore, was not sufficiently identified to render it competent proof of the charge of "selling intoxicating liquor." When offered in evidence, the objection to its admissibility should have been sustained. Had such objection been sustained, a failure of proof of the corpus delicti would have resulted, requiring a challenge to the sufficiency of the evidence and a directed verdict of not guilty. The state and its prosecutors are not without means of properly proving the contents of whisky bottles.
September 5, 1946. Petition for rehearing denied. *Page 487